10-2428-ag
         Campos Tito v. Holder
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A076 520 796
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 6th day of July, two thousand eleven.
 5
 6       PRESENT:
 7                PETER W. HALL,
 8                GERARD E. LYNCH,
 9                DENNY CHIN,
10                    Circuit Judges.
11       _____________________________________
12
13       MIGUEL ANTONIO CAMPOS TITO,
14                Petitioner,
15
16                           v.                                 10-2428-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:                  Elyssa N. Williams, Formica, P.C.,
24                                        New Haven, Connecticut.
25
26       FOR RESPONDENT:                  Tony West, Assistant Attorney
27                                        General; Melissa Neiman-Kelting,
28                                        Senior Litigation Counsel; Stefanie
29                                        Notarino Hennes, Trial Attorney,
 1                             Office of Immigration Litigation,
 2                             United States Department of Justice,
 3                             Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 8   is DENIED.

 9       Miguel Antonio Campos Tito, a native and citizen of

10   Peru, seeks review of a May 20, 2010, order of the BIA,

11   affirming the June 6, 2008, decision of Immigration Judge

12   (“IJ”) Michael W. Straus, denying his motion for a

13   continuance to allow him to pursue adjustment of status and

14   ordering him removed.     In re Campos Tito, No. A076 520 796

15   (B.I.A. May 20, 2010), aff’g No. A076 520 796 (Immig. Ct.

16   Hartford June 6, 2008).    We assume the parties’ familiarity

17   with the underlying facts and procedural history in this

18   case.

19       Under the circumstances of this case, we review only

20   the decision of the BIA.     See Yan Chen v. Gonzales, 417 F.3d
21   268, 271 (2d Cir. 2005).    We review the BIA’s affirmance of

22   an IJ’s decision to deny a motion for a continuance for

23   abuse of discretion.    See Sanusi v. Gonzales, 445 F.3d 193,

24   199 (2d Cir. 2006).

25

                                     2
 1       The regulations provide that an IJ “may grant a motion

 2   for continuance for good cause shown.”   8 C.F.R. § 1003.29.

 3   Here, Campos Tito sought a continuance before the IJ to

 4   pursue his application for adjustment of status.     The agency

 5   found that a continuance was not warranted because Campos

 6   Tito did not have an offer of employment that would support

 7   adjustment of status, as his former employer was no longer

 8   willing to employ him under the terms of the labor

 9   certification.   The agency did not err in according

10   significant weight to the fact that Campos Tito did not

11   present a viable employment offer in denying his motion, as

12   it has explained that “the focus of the inquiry is the

13   likelihood of success on the adjustment application.”

14   Matter of Rajah, 25 I. & N. Dec. 127, 136 (B.I.A. 2009).

15       Campos Tito argues that the BIA’s standards in Matter

16   of Rajah are not applicable to his case because, unlike the

17   alien in that case, he has an approved I-140 Petition.

18   However, because Campos Tito’s approved I-140 Petition would

19   not render him eligible to adjust status as he no longer had

20   an offer of employment, his situation is sufficiently

21   analogous to Matter of Rajah, 25 I. & N. Dec. at 135-36,

22   that the Board’s reliance on that decision was not error.


                                   3
 1       Campos Tito further argues that his case warrants a

 2   favorable exercise of discretion because his employer

 3   withdrew the offer of employment without warning on the eve

 4   of his hearing.    However, there is no indication that the

 5   BIA overlooked the positive equities in his case, and the

 6   presence of such equities does not require the conclusion

 7   that the BIA abused its discretion in upholding the IJ’s

 8   denial of a continuance.    See id.; see also Xiao Ji Chen v.

 9   U.S. Dep’t of Justice, 471 F.3d 315, 336 n.17 (the Court

10   will presume that the agency has taken account of all the

11   evidence before it “unless the record compellingly suggests

12   otherwise”).

13       Campos Tito further argues that remand is required

14   because the IJ erred in finding that he would not have

15   jurisdiction to determine whether a new employer would

16   qualify as a substitute under 8 U.S.C. § 1154(j).    Cf.

17   Freire v. Holder, __ F.3d ___, 2011 WL 2090820, at *3 (2d

18   Cir. May 27, 2011) (holding that BIA has authority to grant

19   continuance even where it lacks jurisdiction to adjust

20   alien’s status).    This issue is irrelevant, however, because

21   the BIA recognized that the IJ’s statement with respect to

22   his jurisdiction was incorrect under its intervening


                                    4
 1   decision in Matter of Marcal Neto, 25 I. & N. Dec. 169, 173

 2   (B.I.A. 2010), but still agreed with the IJ’s decision not

 3   to grant a continuance for other reasons.       See Yan Chen, 417
4 F.3d at 271 (we review only the decision of the BIA when it

 5   disagrees with the IJ).

 6       Finally, Campos Tito argues that the BIA should have

 7   remanded his case to the IJ for further factual findings,

 8   rather than “assuming” that he had no substitute employer.

 9   However, Campos Tito did not assert before the BIA, and

10   likewise does not assert before this Court, that he has a

11   new qualifying offer of employment.      Accordingly, the BIA

12   did not err in noting that Campos Tito had not shown that he

13   has a qualifying offer of employment, and in upholding the

14   IJ’s denial of a continuance.       See Matter of Rajah, 25 I. &

15   N. Dec. at 136.

16       For the foregoing reasons, the petition for review is

17   DENIED.   As we have completed our review, any stay of

18   removal that the Court previously granted in this petition

19   is VACATED, and any pending motion for a stay of removal in

20   this petition is DISMISSED as moot.

21                               FOR THE COURT:
22                               Catherine O’Hagan Wolfe, Clerk
23
24


                                     5